IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lancaster County Agricultural            :
Preserve Board                           :
                                         :
            v.                           :
                                         :
Doris F. Fryberger, Quarryville Resorts, :
LP, and Benjamin Flahart,                :    No. 684 C.D. 2020
                   Appellants            :    Argued: April 15, 2021



BEFORE:      HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION
BY JUDGE FIZZANO CANNON                       FILED: May 26, 2021


             Doris Fryberger (Fryberger), Quarryville Resorts, LP (Quarryville),
and Benjamin Flahart (Flahart) (collectively, Contracting Parties) appeal from two
orders entered on June 25, 2020, by the Court of Common Pleas of Lancaster County
(trial court). In one order (Order 1), the trial court denied the summary judgment
motion filed by the Contracting Parties. In the other order (Order 2), the trial court
granted the summary judgment motion filed by the Lancaster County Agricultural
Preserve Board (Board) on all claims asserted by the Board. In Order 2, the trial
court enjoined the Contracting Parties from pursuing an easement agreement under
which Quarryville would discharge treated wastewater through an irrigation system
to be installed on farmland (Farm) belonging to Fryberger and managed by Flahart.
The trial court also enjoined Quarryville from making any proposed ancillary use of
any part of the Farm.
               On review, we affirm Orders 1 and 2 in part, reverse in part, and vacate
and remand in part.


                                        I. Background
               Fryberger owns a 120-acre1 Farm in Lancaster County which is
managed by Flahart, her son. Reproduced Record (R.R.) 487a, 504a, 507a, & 887a.
The Farm currently has no irrigation system because of the expense of such a system.
R.R. 491a-92a & 495a-97a.
               In 2003, Fryberger’s predecessor-in-title entered into an agricultural
conservation      easement       agreement       (Conservation       Easement)2       with     the
Commonwealth of Pennsylvania (Commonwealth), approved by the State
Agricultural Land Preservation Board (State Board), regarding the Farm. R.R. 886a-
93a. The Conservation Easement generally restricts use of the Farm to agricultural
production.      R.R. 887a.       However, the Conservation Easement also permits
“construction or use of any building or other structure for agricultural production
. . . .” R.R. 888a. Use of an irrigation system is not prohibited.3 See R.R. 621a-26a,
636a-37a, & 886a-93a. In addition, the Conservation Easement expressly allows
Rural Enterprises, which it defines as “[c]ustomary part-time or off-season minor or


       1
         The record contains minor variations in statements of the Farm’s acreage that are not
material here. For purposes of this opinion, we approximate the acreage recited in the agricultural
conservation easement agreement between the Commonwealth and Fryberger’s predecessor.
Reproduced Record (R.R.) 887a.
       2
        Agricultural conservation easements are authorized and governed by the Agricultural
Area Security Law, Act of June 30, 1981, P.L. 128, as amended, 3 P.S. §§ 901-915.
       3
          The Board’s Permitted Rural Enterprises, as approved by the State Board in 2010,
expressly include “[s]tructures and facilities associated with irrigation . . . .”
https://co.lancaster.pa.us/DocumentCenter/View/142/Program-Guidelines-revised-Jan-2010 at E-
1 ¶ 2 (last visited May 25, 2021).
                                                2
rural enterprises and activities which are provided for in the County Agricultural
Easement Purchase Program approved by the State Board . . . .” R.R. 889a.4
                In 2013, the Board developed its Rural Enterprises Guidelines
regarding ancillary land uses permitted under agricultural conservation easements
(Guidelines), which were amended in 2014. R.R. 1054a-59a; Bd.’s Br. at 55. The
purpose of the Guidelines is to allow owners of land subject to agricultural
conservation easements to “supplement farm incomes in a manner which will not
adversely affect the use of preserved farmland for agricultural production and to
create a healthy environment for the long-term sustainability of the agricultural
economy and farming as a way of life.” R.R. 1054a. The Guidelines facially apply
to Rural Enterprises allowed by the Agricultural Area Security Law, Section 14.1,5
which specifically provides: “An agricultural conservation easement shall not
prevent . . . [c]ustomary part-time or off-season minor or rural enterprises and
activities which are provided for in the county Agricultural Conservation Easement
Purchase Program approved by the State [B]oard . . . .” 3 P.S. § 914.1(c)(6)(v). The
Guidelines include a provision that any Rural Enterprise conducted on a farm subject
to an agricultural conservation easement must not detract from the required primary
use of the land and must be owned or operated by the landowner. R.R. 1054a. The
Guidelines also require advance Board approval before commencing any Rural
Enterprise. R.R. 1056a.




       4
        The reproduced record does not include any information designated as the contents of the
County Agricultural Easement Purchase Program as approved by the State Board. However, the
Agricultural Conservation Easement Program Guidelines referenced in note 3, supra, have been
approved by the State Board.
       5
           Added by Act of December 14, 1988, P.L. 1202.
                                               3
              Notably, the 2003 Conservation Easement did not incorporate or
otherwise reference the Guidelines, which would not be promulgated by the Board
for another 10 years.6 See generally R.R. 1054a-59a.
              Quarryville owns a campground and resort facility on property adjacent
to the Farm. R.R. 14a. Quarryville is contemplating an increase in the number of
its campsites and anticipates a corresponding need for increased on-site sewage
facilities. R.R. 127a. Quarryville approached Flahart with a proposal for a mutually
beneficial arrangement in which Quarryville would treat its sewage waste on site
and then discharge the treated wastewater on part of the Farm through a pivot spray
irrigation system Quarryville would install at its own expense. R.R. 498a-99a, 504a,
& 524a. Quarryville’s plan also called for placement of four monitoring wells in the
ground on the Farm to assure compliance with applicable regulations concerning
quality of the wastewater. R.R. 521a. The monitoring wells would be part of the
irrigation equipment and would be placed so as to avoid any interference with
farming operations. R.R. 516a.
              Quarryville and Flahart eventually reached an easement agreement for
the installation of the irrigation system and associated monitoring wells on a portion
of the Farm (Irrigation Easement). R.R. 132a-46a. The Irrigation Easement would
require Quarryville to comply with all state and federal limitations applicable to the




       6
         The Conservation Easement does incorporate and is subject to the Subdivision Guidelines
of the County of Lancaster Agricultural Land Preservation Program, as approved by the State
Board on December 13, 2001. R.R. 892a. The referenced subdivision guidelines have a stated
intent to “preserve as much farmland as possible in integral tracts and to promote viable
agricultural enterprises.” R.R. 901a. However, the subdivision guidelines, as their designation
suggests, relate to requests to subdivide land that is subject to an agricultural conservation
easement, not to the permitted uses of such land. See generally R.R. 900a-04a.
                                               4
Farm regarding use of effluent as fertilizer.7 Id. It would also allow Flahart to use
the irrigation system for watering crops using water from other sources in addition
to the treated wastewater discharged by Quarryville. R.R. 516a-17a & 581a. The
irrigation system would be movable and could also be programmed by computer to
allow Flahart to control the system remotely.                    R.R. 510a-11a & 527a.
Implementation of the Irrigation Easement would require approval from the
Pennsylvania Department of Environmental Protection (DEP) and other
governmental and local authorities. R.R. 134a.
              In addition, the Irrigation Easement would allow Quarryville to use a
small section of land on the Farm, 300 x 600 feet, “to grow crops for its own use and
conduct additional ancillary activities.” R.R. 134a. For example, in October 2017
and 2018, Quarryville used a small portion of the Farm for a “haunted trail” or corn
maze through an existing cornfield.8 R.R. 503a, 531a, & 651a. Quarryville also
caused or allowed some recreational vehicles (RVs) to be parked on the land9 and
placed a temporary haunted house structure or tent there.10 R.R. 945a. Quarryville
has not placed any RV, corn maze or trail, tent, or other temporary structure on the
Farm since 2018. R.R. 529a & 663a. The Board alleged that Quarryville also

       7
         Evidence indicated that applicable environmental standards require the treated
wastewater discharged on the Farm to be at least as clean as river water. R.R. 149a.
       8
         Corn mazes are among the Rural Enterprises generally permitted on farms subject to
agricultural conservation easements. R.R. 647a-48a & 1058a.
       9
         Quarryville’s witness stated in her deposition testimony that she saw “numerous” RVs.
R.R. 923a. The photograph she submitted in evidence in support of her statement appears to show
several RVs. R.R. 945a. In his deposition testimony, Quarryville’s representative, Allen S. Blank
(Blank), conceded the photo might show five or six RVs. R.R. 1142a.
       10
         In his deposition testimony, Flahart stated he gave permission for the corn maze; he
disclaimed knowledge of the temporary structures but did not state any objection to them. R.R.
880a-81a. He was aware of the RVs and did not object. Id.
                                               5
allowed RV camping and/or sales on the Farm, but Quarryville denied such
activities, explaining that a few RVs were simply parked on one edge of the Farm
“while not in use.” R.R. 1090a (answer to summary judgment motion) & 1097a
(answer to requests for admission). Similarly, the Board alleged that Quarryville
also advertised numerous other autumn activities. See R.R. 1061a-62a (copy of
alleged on-line advertisement). However, the advertisement did not indicate that
those activities were occurring on the Farm. Id. Quarryville maintained only the
corn maze was located on the Farm.                 R.R. 1099a (answers to requests for
admissions). The Board offered no contrary evidence. Thus, the record contains no
evidence of any activities on the Farm by Quarryville other than the corn maze, along
with a related tent or temporary structure, and a few parked RVs.
              The Board learned of the Irrigation Easement when East Drumore
Township contacted the Board for guidance after Quarryville submitted a planning
module seeking approval of its proposed sewage disposal system, which included
the irrigation system. R.R. 16a; Bd.’s Br. at 20. During an inspection of the Farm
in October 2018, the Board’s representative also noted the presence of a “corn maze”
with “props and decorations,” as well as RVs and a structure or tent on the Farm.
R.R. 97a-99a, 530a, 923a, & 945a-50a.
              In October 2018, the Board filed a four-count civil complaint11 against
the Contracting Parties: Count I asserted breach of contract by Fryberger; Count II
sought a declaratory judgment and injunctive relief against Fryberger and
Quarryville alleging violations of the Conservation Easement; Count III asserted a
quiet title action against Fryberger and Quarryville; and Count IV asserted a claim


       11
           Under Section 14.1 of the Agricultural Area Security Law, the Board has primary
authority to enforce the terms of agricultural conservation easements in Lancaster County. 3 P.S.
§ 914.1(b).
                                               6
of tortious interference with the Conservation Easement by Quarryville and Flahart.
R.R. 5a-100a. The Contracting Parties asserted a counterclaim seeking a declaration
that the Irrigation Easement did not violate the Conservation Easement. R.R. 101a-
86a.
                The parties subsequently filed cross-motions for summary judgment.
R.R. 466a-700a & 714a-1062a. In Order 1, the trial court denied the Contracting
Parties’ motion. R.R. 1168a. In Order 2, the trial court granted the Board’s motion
for judgment as to “all claims.” R.R. 1169a-70a. Order 2 declared the Irrigation
Easement void ab initio and enjoined the Contracting Parties from “the construction
of the sewage system and related facilities on the Fryberger Property and the
discharge of effluent under the [Irrigation] Easement,” as well as from ancillary
activities authorized under the Irrigation Easement. R.R. 1170a. The Contracting
Parties timely appealed Orders 1 and 2 on July 16, 2020. R.R. 1203a-04a.
                On July 8, 2020, the Board filed a petition in the trial court seeking a
hearing to fix the amount of attorneys’ fees it would be entitled to recover as the
prevailing party,12 pursuant to the terms of the Conservation Easement. R.R. 891a
& 1171a-1201a. On September 9, 2020, the trial court entered an order (Order 3),
without an accompanying opinion, stating that Order 2 granted summary judgment
in the Board’s favor only on Counts I to III of the complaint. R.R. 1523a.




        12
            In Ness v. York Township Board of Commissioners, 123 A.3d 1166 (Pa. Cmwlth. 2015),
this Court explained that where a prevailing party seeks its counsel fees more than 30 days after
the trial court’s final order in the case, the trial court lacks jurisdiction to grant relief. Id. at 1168
(citing Section 5505 of the Judicial Code, 42 Pa. C.S. § 5505). Thus, the Board was constrained
to file its fee petition within 30 days after the trial court entered Orders 1 and 2 on June 25, 2020,
notwithstanding the possibility that the Contracting Parties would appeal those orders.

                                                    7
               Based on the trial court’s entry of Order 3, this Court directed the
parties to address in their appellate briefs the effect of Order 3, as well as the
appealability of Orders 1 and 2 in light of Order 3.


                                     II. Issues on Appeal
               On appeal,13 the Contracting Parties present several issues, which we
combine and paraphrase as follows. First, in response to this Court’s directive
concerning Order 3, the Contracting Parties argue that Orders 1 and 2 were final and
appealable despite the trial court’s subsequent attempt to amend Order 2. Moreover,
once the Contracting Parties filed their Notice of Appeal of Orders 1 and 2, the trial
court lacked authority to enter Order 3.
               On the merits, the Contracting Parties contend that the trial court erred
in granting summary judgment and injunctive relief to the Board on its claims and
denying summary judgment to the Contracting Parties on their counterclaim with
regard to the irrigation system.             The Contracting Parties observe that the
Conservation Easement permits agricultural activities and structures.                          The
Contracting Parties assert that all of the activities and structures contemplated by the
Irrigation Easement in connection with the irrigation system constitute such
permissible agricultural activities and structures. Thus, the Contracting Parties argue




       13
          Our review of a trial court’s order granting summary judgment is de novo, and our scope
of review is plenary; this Court applies the same standard for summary judgment as the trial court.
Kadar-Kallen v. Old Iron Ests. Homeowners Ass’n, 243 A.3d 1001, 1005 n.5 (Pa. Cmwlth. 2020)
(citing Gior G.P., Inc. v. Waterfront Square Reef, LLC, 202 A.3d 845, 852 n.10 (Pa. Cmwlth.
2019); Cochrane v. Kopko, 975 A.2d 1203, 1205 (Pa. Cmwlth. 2009)). Summary judgment is
appropriate only where there are no genuine issues of material fact and the moving party is entitled
to judgment as a matter of law. Kadar-Kallen, 243 A.3d at 1005 n.5 (citing Farabaugh v. Pa. Tpk.
Comm’n, 911 A.2d 1264, 1267 n.3 (Pa. 2006)).
                                                 8
that the installation and operation of the proposed irrigation system on the Farm is
consistent with and does not violate the Conservation Easement.
             Further, the Contracting Parties assert error by the trial court in
enjoining ancillary activities on the Farm by Quarryville. The Contracting Parties
suggest the Board’s complaints regarding ancillary activities are moot because no
such activities have occurred since 2018. The Contracting Parties also posit that in
any event, the ancillary activities contemplated in the Irrigation Easement would not
violate the Conservation Easement because they are permitted as customary part-
time or off-season minor or rural enterprises and activities.


                                   III. Discussion
                                A. Effect of Order 3
             The Contracting Parties first assert that Orders 1 and 2 were final and
appealable when issued. We agree.
             The Board repeatedly attempts to recast both its summary judgment
motion and Order 2 granting that motion as involving judgment on liability only.
See Bd.’s Br. at 31-33, 37-41, 53.        However, the record belies the Board’s
characterization. The complaint itself requested declaratory and injunctive relief,
but not damages; rather, it sought only “reasonable attorneys’ fees and other
recoverable costs.” R.R. 23a. Even assuming, arguendo, that an attorneys’ fee
award constitutes damages, the Board’s summary judgment motion sought judgment
on “all claims,” without suggesting or even mentioning bifurcation into liability and
damages segments. R.R. 714a-19a. Order 2 likewise granted summary judgment in
favor of the Board on “all claims,” without any suggestion that a damages phase was
to follow as to which judgment had been withheld. R.R. 1169a-70a.


                                          9
              A petition seeking an award of attorneys’ fees as a prevailing party,
where authorized by applicable law, is a post-judgment proceeding that does not
affect the finality of the order to which it relates:
              The [Pennsylvania] Supreme Court has held that, so long
              as a motion for attorneys’ fees has been timely filed, a trial
              court may act on that motion under [Pa. R.A.P.
              1701](b)(1) even after an appeal has been taken. Samuel-
              Bassett v. Kia Motors Am., Inc., 34 A.3d 1, 48 (Pa. 2011).
              Thus, . . . an award of attorneys’ fees constitutes a
              separately appealable order that would be reviewable upon
              filing of a timely separate notice of appeal, measured from
              the date the fee award order was entered.

Pa. R.A.P. 1701, Official Note.
              Samuel-Bassett, cited in the Official Note to Rule 1701 of the
Pennsylvania Rules of Appellate Procedure, involved a statutory entitlement to fees.
After the plaintiffs in a class action prevailed in a jury trial, their counsel filed a fee
petition. Notably, the authorizing statute stated that fees were to be awarded “as part
of the judgment.” Samuel-Bassett, 34 A.3d at 48 (quoting 15 U.S.C. § 2310(d)(2)).
Thus, in Samuel-Bassett, as in this case, the entitlement to fees, although not their
amount, was implicit in the entry of judgment. However, neither the jury’s verdict
nor the trial court’s subsequent order molding the verdict to calculate damages
referred to an attorneys’ fee award. See Samuel-Bassett, 34 A.3d at 48. The defense
argued that because of that, a separate fee petition filed after entry of judgment was
improper and the trial court lacked jurisdiction to decide it. Our Supreme Court
disagreed. The Court observed that Pennsylvania courts have “a strong interest in
the preservation of consistency and predictability in the operation of our appellate
process.” Id. Accordingly, the Court concluded the uniform rule in Pennsylvania is
that a petition for attorneys’ fees, whether or not viewed as part of the judgment, is


                                            10
an ancillary procedure over which the trial court retains jurisdiction after entry of
judgment. Id.
             Accordingly, the Board is incorrect in attempting to paint its post-
judgment fee petition as an outstanding claim for damages that rendered Order 2
interlocutory. After the trial court granted all of the Board’s requests for declaratory
and injunctive relief, no claims remained outstanding.
             We therefore conclude that Orders 1 and 2 were final and appealable
when entered. We next consider the trial court’s authority to amend Order 2 after it
had been appealed.
             As a general rule, “after an appeal is taken or review of a quasijudicial
order is sought, the trial court or other government unit may no longer proceed
further in the matter.” Pa. R.A.P. 1701(a). The trial court may still “correct formal
errors in papers relating to the matter, . . . and take other action permitted or required
by these rules or otherwise ancillary to the appeal or petition for review proceeding.”
Pa. R.A.P. 1701(b)(1). However,
             [t]he power to clarify or correct does not extend to
             substantive modifications. See Pa. Indus. Energy Coal[.]
             v. [Pa. Pub. Util. Comm’n], 653 A.2d 1336, 1344-45 (Pa.
             Cmwlth. 1995), aff’d, 670 A.2d 1152 (Pa. 1996).
             Examples of permissible actions to preserve the status quo
             are those “auxiliary to the appellate process, such as a
             supersedeas or injunction.” Id. Examples of permissible
             corrections are “non-substantial technical amendments to
             an order, changes in the form of a decree, and modification
             of a verdict to add prejudgment interest.” Id. at 1344.
             “Such actions have no effect on the appeal or petition for
             review and cannot prompt a new appealable issue.” Id. at
             1345.

Pa. R.A.P. 1701, Official Note.



                                           11
               Here, there is no dispute that the Contracting Parties appealed Orders 1
and 2 on July 16, 2020. See R.R. 1203a. A threshold issue in this appeal is whether
the trial court retained jurisdiction to enter Order 3, which purported to alter Order
2’s grant of summary judgment on “all claims” to grant judgment only on Counts I-
III. See R.R. 1169a-70a & 1523a.
               Order 3, which purported to remove one count of the Board’s complaint
from Order 2, was not entered as a preservation of the status quo. It cannot be
described as merely correcting a formal error, nor did the trial court purport to
characterize it as such. Order 3 was not permitted or required by the Rules of
Appellate Procedure. It was not ancillary to this appeal. It did not enforce a prior
order or grant a timely request for reconsideration of such an order. It was not
proceeding further in a matter where a non-appealable interlocutory order had been
entered. In short, Order 3 did not fit within any of the exceptions under Pa. R.A.P.
1701(b)(1)-(6) allowing a trial court to retain jurisdiction to act after an appeal of its
final order. See Pa. R.A.P. 1701(b)(1)-(6).
               Moreover, even had the Contracting Parties failed to appeal, the trial
court would still have lacked jurisdiction to alter Order 2 more than 30 days after its
entry. Section 5505 of the Judicial Code provides that “[e]xcept as otherwise
provided or prescribed by law, a court upon notice to the parties[14] may modify or
rescind any order within 30 days after its entry, . . . if no appeal from such order has
been taken or allowed.” 42 Pa. C.S. § 5505 (emphasis added); see Ness v. York Twp.
Bd. of Comm’rs, 123 A.3d 1166, 1169 n.3 (Pa. Cmwlth. 2015) (quoting 42 Pa. C.S.
§ 5505). Thus, even in the absence of an appeal, “a trial court lacks authority to



       14
           The reproduced record does not indicate whether the trial court gave notice to the parties
of its intent to alter Order 2.
                                                12
award additional relief sought more than 30 days after its final order in a case.” Ness,
123 A.3d at 1169 (additional citations omitted).
             Having been entered more than 30 days after Orders 1 and 2, and after
the Contracting Parties had appealed those orders, Order 3 was a nullity. See Murphy
v. Dep’t of Transp., 733 A.2d 688, 690 n.3 (Pa. Cmwlth. 1999) (trial court’s order
reversing its previous order sustaining the Commonwealth’s preliminary objections
was a nullity where it was entered after the 30-day appeal period from the first order);
Dwight v. Girard Med. Ctr., 623 A.2d 913, 916-17 (Pa. Cmwlth. 1993)
(notwithstanding that trial court erred in prematurely granting summary judgment,
it was without jurisdiction to enter an order effectively reinstating the claim after the
summary judgment order had been appealed); Mun. Council of Monroeville v. Kluko,
517 A.2d 223, 225 (Pa. Cmwlth. 1986) (where trial court issued order granting
appellees’ fee petition more than 30 days after issuing final order stating appellees
were responsible for their fees, and where trial court provided no opinion or other
indication that the second order was a correction of a formal error, the second order
was a nullity).
             We agree with the Contracting Parties that the trial court lacked
jurisdiction to alter its prior judgment. Because Orders 1 and 2 were final and
appealable, once the Contracting Parties appealed them on July 16, 2020, the trial
court no longer had jurisdiction to alter those orders. See Pa. R.A.P. 1701(a).
Moreover, the trial court lacked jurisdiction to alter Order 2 once 30 days had passed
after entry of that order. See 42 Pa. C.S. § 5505.
             Accordingly, we proceed to the merits of the appeal.




                                           13
                  B. Restrictions under the Conservation Easement
               Easements are construed under the same principles of interpretation
that apply to other contracts. Sigal v. Mfrs. Light & Heat Co., 299 A.2d 646, 649
(Pa. 1973). If there is any doubt as to the meaning of a term, it should be construed
to have a reasonable meaning in accord with the intention of the parties. Id. To
ascertain that intention, the court must “consider the circumstances, the situation of
the parties, the objects they have in mind and the nature of the subject matter of the
contract . . . .” Id.; see also Zettlemoyer v. Transcon. Gas Pipeline Corp., 657 A.2d
920, 924 (Pa. 1995) (citing Sigal).
               “Ordinarily, when a tract of land is subject to an easement, the servient
owner may make any use of the land that does not unreasonably interfere with the
use and enjoyment of the easement.” Ephrata Area Sch. Dist. v. Cnty. of Lancaster,
886 A.2d 1169, 1176 (Pa. Cmwlth. 2005), rev’d on other grounds, 938 A.2d 264
(Pa. 2007)15 (citing James W. Ely, Jr. and Jon W. Bruce, The Law of Easements and
Licenses in Land, § 8:17 (2005)). The grantor of an easement generally retains all
rights in the property not conveyed in the easement and “may grant additional
easements in the same strip of land, provided such action does not impair the
interests of the first easement holder. . . . These general rules also apply where the
servient tenement is burdened by a conservation easement.” Ephrata Area Sch.
Dist., 886 A.2d at 1176 (additional citations omitted).
               The purposes of agricultural conservation easements are set forth in
Section 2 of the Agricultural Area Security Act:
       15
           Our Supreme Court reversed based on its conclusion that under both Section 11(a) of the
statute known as the Open Space Lands Act, Act of January 19, 1968, P.L. (1967) 992, as amended,
32 P.S. § 5011(a), and the specific terms of the open-space conservation easement at issue, advance
approval by the County was required for a right-of-way over preserved farmland for a school
district’s access road; such a use was unquestionably neither agricultural nor directly associated
with agriculture. Ephrata Area Sch. Dist. v. Cnty. of Lancaster, 938 A.2d 264, 272-73 (Pa. 2007).
                                                14
It is the declared policy of the Commonwealth to conserve
and protect and to encourage the development and
improvement of its agricultural lands for the production of
food and other agricultural products. It is also the declared
policy of the Commonwealth to conserve and protect
agricultural lands as valued natural and ecological
resources which provide needed open spaces for clean air,
as well as for aesthetic purposes. Article VIII, section 2 of
the Constitution of Pennsylvania [Pa. Const. art. VIII, § 2]
provides that the General Assembly may, by law, establish
standards and qualifications for agricultural reserves.
Agriculture in many parts of the Commonwealth is under
urban pressure from expanding metropolitan areas. This
urban pressure takes the form of scattered development in
wide belts around urban areas, and brings conflicting land
uses into juxtaposition, creates high costs for public
services, and stimulates land speculation. When this
scattered development extends into good farm areas,
ordinances inhibiting farming tend to follow, farm taxes
rise, and hopes for speculative gains discourage
investments in farm improvements.             Many of the
agricultural lands in the Commonwealth are in jeopardy of
being lost for any agricultural purposes. Certain of these
lands constitute unique and irreplaceable land resources of
Statewide importance. It is the purpose of this act to
provide means by which agricultural land may be
protected and enhanced as a viable segment of the
Commonwealth’s economy and as an economic and
environmental resource of major importance.
It is further the purpose of this act to:
   (1) Encourage landowners to make a long-term
   commitment to agriculture by offering them
   financial incentives and security of land use.
   (2) Protect farming operations in agricultural
   security areas from incompatible nonfarm land uses
   that may render farming impracticable.
   (3) Assure permanent conservation of productive
   agricultural lands in order to protect the agricultural
   economy of this Commonwealth.


                              15
                (4) Provide compensation to landowners in
                exchange for their relinquishment of the right to
                develop their private property.
                (5) Leverage State agricultural easement purchase
                funds and protect the investment of taxpayers in
                agricultural conservation easements.
                (6) Encourage financial partnerships between State
                and local governments with nonprofit entities in
                order to increase the funds available for agricultural
                conservation easement purchases.

3 P.S. § 902. In furtherance of these purposes, a municipality where an agricultural
security area is created must encourage the viability of agriculture in that area, “by
not enacting local laws or ordinances which would unreasonably restrict farm
structures or farm practices within the area in contravention of the purposes of this
act . . . .” Section 11 of the Agricultural Area Security Act, 3 P.S. § 911(a). The
Secretary of Agriculture, of the Department of Agriculture, is empowered and
directed to promulgate rules and regulations aimed at promoting “uniform and
[s]tatewide administration” of the Agricultural Area Security Act. Section 15 of the
Agricultural Area Security Act, 3 P.S. § 915.
             The Board has never previously objected to the installation of an
irrigation system on a farm subject to an agricultural conservation easement in
Lancaster County. R.R. 625a-26a. To the contrary, the Board acknowledges
irrigation as accepted and “necessary” for farming, specifically for Lancaster County
farms, including those subject to agricultural conservation easements. R.R. 622a-
23a & 626a. Indeed, the Board concedes it allows irrigation of farms subject to
agricultural conservation easements. R.R. 621a, 624a-25a, 636a, & 646a. However,
the Board strenuously opposes the Irrigation Easement here. We find the Board’s
reasoning for doing so unpersuasive.


                                         16
              The Board’s essential objection is based on its unilateral conclusion that
the sole purpose of the Irrigation Easement is disposal of waste by Quarryville. Bd.’s
Br. at 45. In the Board’s view,
              [t]he use of sewage effluent as an unneeded partial
              irrigation system is a convenient cover for the improper
              sole purpose, which is a non-agricultural use. In the
              normal scenario, a farmer in an area that needs irrigation
              for farming to be profitable, invests hundreds of thousands
              of dollars to install a center pivot irrigation system that
              he/she will own, control and utilize for growing crops. In
              Lancaster County, the cost of expensive irrigation systems
              is not economically justified by the modest increased crop
              yield. Here, Mr. Flahart is being paid to let a neighboring
              commercial property owner construct, control, own,
              prioritize and utilize a center pivot system to spread its
              wastewater onto the . . . Farm.

Id. Thus, the Board’s objection to the Irrigation Easement is based on its position
that the proposed irrigation system is not necessary or economically justified by the
amount of crop yield increase it would generate. From this premise, the Board
concludes the Irrigation Easement is a subterfuge that benefits only Quarryville.
This position is untenable.
              The Conservation Easement does not preclude an otherwise permitted
use just because it also benefits a third party.16 Nonetheless, the Board contends the
Irrigation Easement violates the “agricultural purpose” limitation of the
Conservation Easement because it benefits Quarryville’s interests as well as those

       16
          Tinicum Township v. Nowicki, 99 A.3d 586 (Pa. Cmwlth. 2012), cited by the Board, is
inapplicable. In Nowicki, a mulching operation on a farm was deemed not an agricultural operation
protected by the statute known as the Right to Farm Act, Act of June 10, 1982, P.L. 454, as
amended, 3 P.S. §§ 951-957, because the raw materials did not come from the farm and the mulch
produced was not used on the farm. Tinicum Twp., 99 A.3d at 592. Here, the treated wastewater
would not come from the Farm, but it certainly would be used on the Farm, as the Board concedes.
See Bd.’s Br. at 48. Moreover, unlike the mulch in Nowicki, the wastewater is not being produced
on the Farm for resale as a product.
                                               17
of the Farm. Bd.’s Br. at 34; see R.R. 633a-35a & 642a-43a. The Board observes
that “but for Quarryville[’s] desire to expand its commercial operation (and profits),
the proposed irrigation of the . . . Farm would never exist.” Bd.’s Br. at 34. That is
not the applicable standard. There is no legal or rational reason to preclude an
otherwise permissible benefit to farmland subject to an agricultural conservation
easement on the basis that the proposed benefit also, or even primarily, benefits a
third party as well.
               Likewise, the Board’s implied concern about the propriety or efficacy
of Quarryville’s wastewater as fertilizer on the Farm is not a justification for the
Board to insert itself into Flahart’s decisions about how to operate the Farm. June
Mengel (Mengel), a farmland preservation specialist for the Board, inquired of DEP
and learned that it approves the use of treated wastewater in spray irrigation systems
on farms. R.R. 657a-59a. In other research and inquiries, Mengel further confirmed
the propriety of spray irrigation using treated wastewater in agricultural operations.
R.R. 662a & 669a. Nothing in the Conservation Easement suggests the Board has
authority to exert any control over decisions about fertilizer usage at the Farm, as
that is a normal agricultural activity. Accord Gilbert v. Synagro Cent., LLC, 131
A.3d 1, 17-23 (Pa. 2015) (explaining that application of biosolids as fertilizer on
farmland is a “normal agricultural operation” as defined in Section 4(a) of the Right
to Farm Act, 3 P.S. § 954(a)).17

       17
          The legislative intent underlying the Agricultural Area Security Act, set forth above, is
consistent with the following policy underlying the Right to Farm Act:
               It is the declared policy of the Commonwealth to conserve and
               protect and encourage the development and improvement of its
               agricultural land for the production of food and other agricultural
               products. When nonagricultural land uses extend into agricultural
               areas, agricultural operations often become the subject of nuisance

                                                18
               Further, the Board ignores the record evidence concerning the benefits
to the Farm from the proposed irrigation system. Regarding the Board’s assertion
that irrigation is not needed, Flahart testified that the summer of 2018 was so dry
that the Farm’s corn crop “burnt up.” R.R. 493a. He plans to irrigate the rest of the
Farm and hopes it will be done within his lifetime. R.R. 504a. Flahart testified that
his son-in-law’s farm, also in Lancaster County, has an irrigation system using a
center pivot system that obtains water from sources including a manure lagoon. R.R.
494a-95a. Assuming, arguendo, that an irrigation system for the Farm might not be
affordable or cost-effective if Flahart had to pay for it, he could reasonably conclude
that the free use of an irrigation system, along with free fertilizer and annual
payments from Quarryville, would benefit the Farm.


               suits and ordinances. As a result, agricultural operations are
               sometimes forced to cease operations. Many others are discouraged
               from making investments in farm improvements. It is the purpose of
               this act to reduce the loss to the Commonwealth of its agricultural
               resources by limiting the circumstances under which agricultural
               operations may be the subject matter of nuisance suits and
               ordinances.
Section 1 of the Right to Farm Act, 3 P.S. § 951 (emphasis added).
        In Gilbert v. Synagro Central, LLC, 131 A.3d 1 (Pa. 2015), our Supreme Court concluded
this statutory purpose under the Right to Farm Act cannot be achieved by permitting “an
idiosyncratic determination of a farming practice’s ‘normality’ . . . based on varying local
perceptions of what constitutes a “normal agricultural operation . . . .” Id. at 17. To the contrary,
the statute was intended to be read expansively so as to provide a “meaningful degree of legal
certainty, uniformity, and consistency . . . to farms.” Id. at 18.
        The Court in Gilbert also stated that in determining whether an activity is a “normal
agricultural operation,” the focus is “on the practice in general, not on whether the defendant in
this particular instance conducted the practice in accordance with accepted industry standards and
regulations . . . .” Gilbert, 131 A.3d at 19-20. “The legislative goal is to protect and encourage
farming innovation . . . to include technological advancement in fertilizing methods, such as the
use of biosolids . . . .” Id. at 20-21.
         We believe the same reasoning applies to distribution of treated wastewater through an
irrigation system, and its permissibility under the Agricultural Area Security Act.

                                                19
               The Board also suggests that the amount of effluent sprayed on the
Farm through the irrigation system could overwater and destroy crops in a wet year.
Bd.’s Br. at 48. That assertion is purely speculative and has no support. In fact, the
record contains evidence, not refuted by the Board, that the wastewater would be
only a minimal part of the water needed or used for irrigation by the Farm. R.R.
516a. Moreover, the record indicates that Quarryville’s discharge of wastewater
would conform to the Farm’s nutrient management plan. R.R. 15a.
               In addition, the Board argues the four monitoring wells associated with
the irrigation system are not permitted under the Conservation Easement. Bd.’s Br.
at 51. We reject this assertion. Inasmuch as spraying of effluent through an
irrigation system is a method of fertilizing approved by DEP for Pennsylvania farms,
R.R. 657a-59a, we have no difficulty in concluding that monitoring wells, as a
necessary part of such a system, are included within the irrigation structure permitted
under the Conservation Easement and the Agricultural Area Security Act.                              If
Fryberger were paying for and taking ownership of the irrigation system, including
the monitoring wells, their use would undoubtedly be permissible as necessary to
comply with DEP regulations. We see no reason to distinguish that situation from
the one here.18
               The Board also contends that the Irrigation Easement violates Article 4
of the Conservation Easement, which allows utility easements, because Quarryville


        18
           We note that it is not unusual for the seller of an expensive fixture, such as an irrigation
system, to finance some or all of the purchase price using the fixture as collateral and perfecting
its security interest by retaining title to the system pending payment of the purchase price. Division
9 of the Uniform Commercial Code, 13 Pa. C.S. §§ 9101-9809, expressly provides that the parties’
rights and obligations regarding security interests “apply whether title to collateral is in the secured
party or the debtor.” 13 Pa.C.S. § 9202. Thus, the mere fact that title to the irrigation system
would remain in Quarryville does not necessarily differentiate the Contracting Parties’
arrangement from an actual purchase transaction.
                                                  20
is not a utility. Bd.’s Br. at 51-52. The Board insists the irrigation system would
violate the utility easement provision, which allows utility easements “in and
through” preserved farmland, because the irrigation pipes would not travel “in and
through” the Farm. Id. at 52. The internal inconsistency of this argument is patent.
Because Quarryville is not a utility, Article 4 is inapplicable; therefore, whether the
irrigation pipes travel “in and through” the Farm is irrelevant. Moreover, although
the Conservation Easement authorizes utility easements, it does not forbid other
easements that are not inconsistent with its provisions. See generally R.R. 887a-92a.
              In summary, the Irrigation Easement would provide an irrigation
system and additional soil nutrients to a portion of the Farm at no expense to
Fryberger. Moreover, Quarryville is willing to pay rental of $12,800 per year, plus
a 2% annual increase, for the use of the irrigation system. R.R. 1536a (trial court’s
Pa. R.A.P. 1925(a) opinion). As the trial court observed, the purpose of the
Agricultural Area Security Law is to offer incentives to owners of agricultural land
and protect against incompatible nonfarm uses “that may render farming
impracticable.” R.R. 1532a (trial court’s Pa. R.A.P. 1925(a) opinion at 2 n.1
(quoting 3 P.S. § 902(1) & (2)) (additional quotation marks omitted). The Board,
however, would have the Farm lose an opportunity for added income and decreased
costs, plus the benefit of the cost-free use of an irrigation system, merely because
Quarryville would realize a mutual benefit.
              The Irrigation Easement creates an arrangement by which Flahart can
increase the Farm’s production19 and also add other income, all while cutting costs.
Providing these benefits to the Farm can only serve to advance the Conservation


       19
         For example, evidence was submitted that according to the United States Department of
Agriculture, irrigated crops produced 34% higher yields overall than non-irrigated crops in 2017.
R.R. 618a.
                                               21
Easement’s underlying purpose of preserving Pennsylvania farmland in productive
use. That Quarryville also benefits from the Easement is of no moment. The parties
have found a mutually beneficial arrangement that does not infringe the provisions
of the Conservation Easement and is environmentally sound. The Board is not
empowered to interfere with such arrangements.


            C. Part-Time or Off-Season Minor or Rural Enterprises
             Finally, the Board contends an injunction is required to prevent future
parking of RVs, erection of temporary structures, and other ancillary uses by
Quarryville of any portion of the Farm. The Contracting Parties respond that a
request for such relief is moot because Quarryville has made no such use of any part
of the Farm since 2018. However, the issue is capable of repetition, especially in
light of the provision of the Irrigation Easement expressly authorizing Quarryville
to use a small section of the Farm “to grow crops for its own use and conduct
additional ancillary activities.” R.R. 134a.
             The parties dispute what constitute permissible ancillary activities
under the Conservation Easement.         Quarryville has not provided any express
assurances that, once it is entitled to exercise its rights under the Irrigation Easement,
it will continue to refrain from any ancillary activities. We therefore agree with the
Board that this issue is not moot. See Driscoll v. Zoning Bd. of Adjustment, 201 A.3d
265, 269 (Pa. Cmwlth. 2018) (issue is not moot where it is capable of repetition but
likely to evade review because it will cease before it can be fully litigated).
             In 2017 and 2018, Quarryville placed or allowed several RVs to be
parked on the land, constructed a corn maze, and placed a tent or small temporary
structure with haunted house type props. R.R. 503a, 531a, 651a, & 945a. The Board


                                           22
objects to these activities, relying on its Guidelines, which provide that no Rural
Enterprises are permitted without prior Board approval. See R.R. 1056a (requiring
approval before commencing any Rural Enterprise).
               We conclude, however, that both the Board and the trial court erred in
relying on the Guidelines. As discussed previously, the Board did not promulgate
the Guidelines until 2013, a decade after Fryberger’s predecessor granted the
Conservation Easement to the Commonwealth. R.R. 223a; Bd.’s Br. at 55. Neither
the Commonwealth nor Fryberger’s predecessor-in-title agreed to the limitations
contained in the Guidelines. We find the Guidelines are inoperable to require the
Contracting Parties to obtain advance Board approval for Rural Enterprises
permitted under the Conservation Easement.20
               In Naylor v. Board of Supervisors of Charlestown Township, 247 A.3d
1182 (Pa. Cmwlth. 2021), this Court considered the authority of a conservation trust
and a township to require their advance approval for construction of a residence on
historic property subject to an open space conservation easement granted under the
Uniform Conservation Easement Act.21 Because the easement at issue was created
15 years before the statute’s enactment, we concluded that applying the statutory
       20
          Notably, even the Board’s statement of Permitted Rural Enterprises, as approved by the
State Board in 2010, required preapproval only regarding incidental “part-time or off-season minor
or rural enterprises and activities” such as “woodworking, welding, harness shops, kennels,
manufacturing, processing and storage of agricultural supplies and equipment, and processing,
storage and retail marketing of crops livestock and livestock products.”
https://co.lancaster.pa.us/DocumentCenter/View/142/Program-Guidelines-revised-Jan-2010 at
E-2 ¶ 7 (last visited May 25, 2021). No earlier statement that could potentially apply to the
Conservation Easement is contained in the reproduced record.
       21
           “The Uniform Conservation Easement Act is a uniform law drafted by the National
Conference of Commissioners on Uniform State Laws and approved and recommended for
enactment in all the states.” Naylor v. Bd. of Supervisors of Charlestown Twp., 247 A.3d 1182,
____, slip op. at 13 n.10 (Pa. Cmwlth. 2021). It has not been directly adopted in Pennsylvania, but
parts of the Uniform Environmental Covenants, 27 Pa. C.S. §§ 6501-6517, are based on the
Uniform Conservation Easement Act. See 27 Pa. C.S. § 6505, Uniform Law Comment 3.
                                                23
requirements to the easement “would create a significant impairment of contract,
which is contrary to the federal and state constitutions.” Id. at ___, slip op. at 29
(citing Ass’n of Settlement Cos. v. Dep’t of Banking, 977 A.2d 1257 (Pa. Cmwlth.
2009)). We conclude that applying the Guidelines to the Conservation Easement
here would give rise to a similarly improper impairment of contract.
             Even if the Guidelines were applicable, they expressly offer corn mazes
as an example of permissible Rural Enterprises. R.R. 1058a. The Board has not
pointed to any other authority for its current requirement that every Rural Enterprise,
even one that is undisputedly permissible under an agricultural conservation
easement, must be approved by the Board before it may commence. Accord Naylor,
247 A.3d at ___, slip op. at 39 & 45-46 (the grantor of a conservation easement may
use the land for any purpose that does not unreasonably interfere with the easement;
a conservation easement does not bestow any “preemptive gatekeeping role” that
would provide authority to require advance approval or disapproval of
improvements to a preserved farm by the entity charged with enforcing the
easement). Notably, there is no provision in the common law that supports such a
preapproval requirement. “To the contrary, the universally accepted rule is that a
servient owner may grant additional easements provided those easements do not
unreasonably interfere with the rights of prior easement holders.” Ephrata Area Sch.
Dist., 886 A.2d at 1177-78.
             As for allowing Quarryville to grow crops on a small portion of the
Farm, crops are not only permitted, they are the primary use of the Farm under the
Conservation Easement. R.R. 887a.        Thus, the Guidelines’ restriction requiring
Rural Enterprises to be owned or operated by the landowner is inapplicable to
Quarryville’s cultivation of crops for two reasons. First, as previously discussed,


                                          24
the Guidelines are not part of the Conservation Easement. Second, the growing of
crops is not a Rural Enterprise; it is the primary use of the Farm.
              By contrast, the Board’s request for injunctive relief against further
parking of RVs and placement of temporary structures on the Farm by Quarryville
is well taken.     Those uses cannot reasonably be deemed ancillary either to
agricultural production in general or the irrigation system in particular. Accordingly,
we conclude the trial court did not err in enjoining Quarryville from any future
parking of RVs or placement of tents or temporary structures on the Farm.
              However, Order 2 goes further than enjoining the nonpermitted uses
that Quarryville admits occurred on the Farm. The Board averred that RV sales,
camping, or camp activities also occurred on the Farm, but Quarryville consistently
averred that the RVs parked on a small part of the Farm were merely parked
temporarily “while not in use.” R.R. 1090a (answer to summary judgment motion)
& 1097a (answer to requests for admission). Quarryville also denied the Board’s
assertion that the autumn activities advertised by Quarryville were taking place on
the Farm. See id. 1061a-62a & 1099a. Nonetheless, the trial court included those
activities in its injunction order.
              If those additional uses never occurred, an order enjoining them would
not be proper. See Red Oak Water Transfer NE, LLC v. Countrywide Energy Servs.,
LLC (C.C.P. Allegheny Cnty. No. GD 11-17598, filed July 16, 2012), 2012 Pa. Dist.
& Cnty. Dec. LEXIS 236, at *40 (unreported) (injunction was overbroad, unduly
restrictive, and not reasonably suited to abate offending activity, where offending
activity enjoined was not present).22 However, the record reveals a genuine issue of
material fact as to whether Quarryville ever undertook those activities on part of the

       22
          Although we are not bound by decisions of courts of common pleas, we find the cited
decision persuasive.
                                             25
Farm. Therefore, we vacate that portion of the trial court’s decision granting
summary judgment on that issue, and remand for further proceedings.


                                  IV. Conclusion
             Based on the foregoing discussion, we affirm Orders 1 and 2 to the
extent that they enjoin future use of any portion of the Farm by Quarryville for
parking RVs or erecting tents or other temporary structures. We vacate Orders 1 and
2 and remand for further proceedings to the extent that they enjoin use of any portion
of the Farm by Quarryville for RV sales, camping, or autumn activities other than a
corn maze. Orders 1 and 2 are otherwise reversed.



                                       __________________________________
                                       CHRISTINE FIZZANO CANNON, Judge




                                         26
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Lancaster County Agricultural            :
Preserve Board                           :
                                         :
            v.                           :
                                         :
Doris F. Fryberger, Quarryville Resorts, :
LP, and Benjamin Flahart,                :    No. 684 C.D. 2020
                   Appellants            :


                                     ORDER


             AND NOW, this 26th day of May, 2021, the order of the Court of
Common Pleas of Lancaster County (trial court) dated June 25, 2020, denying the
summary judgment motion of Doris F. Fryberger (Fryberger), Quarryville Resorts,
LP (Quarryville), and Benjamin Flahart, is AFFIRMED to the extent that it denies
authority for future use by Quarryville of any portion of the farm property owned by
Fryberger (Farm) for parking of recreational vehicles or erection of temporary
structures. The order is VACATED and this matter is REMANDED for further
proceedings to the extent that it denies authority for future use of any portion of the
Farm by Quarryville for RV sales, camping, or autumn activities other than a corn
maze. The order is otherwise REVERSED.
             The trial court’s order dated June 25, 2020, granting the summary
judgment motion of Lancaster County Agricultural Preserve Board is AFFIRMED
to the extent that it enjoins future use by Quarryville of any portion of the Farm for
parking of recreational vehicles or erection of temporary structures. The order is
VACATED and this matter is REMANDED for further proceedings to the extent
that it enjoins future use of any portion of the Farm by Quarryville for RV sales,
camping, or autumn activities other than a corn maze. The order is otherwise
REVERSED.
            Jurisdiction is relinquished.




                                       __________________________________
                                       CHRISTINE FIZZANO CANNON, Judge